Chapman, J.
One of the grounds of defence in this case is accord and satisfaction. Certain penalties were received by the defendant as collector of the port of Boston, and the plaintiff claimed that one fourth of the amount belonged to him as informer. The defendant and the naval officer denied this claim, and contended that the money belonged to them and the surveyor; but they had paid him sums of money from time to time as gratuities, and in August 1864 they each paid him twenty dollars, which was understood to be in full settlement of his services up to that time.
But if the plaintiff was entitled to a part of this money, it was an ascertained and liquidated sum; and he contends that the payment of a less sum, though agreed to be accepted in full satisfaction, does not discharge the debt. Such is held to be the law, on the ground that the payment of a part of the sum due is not a legal consideration for an agreement to discharge the whole debt. Harriman v. Harriman, 12 Gray, 341.
The general principle, that an agreement for the creation of a debt must have a good consideration in order to be valid, applies equally to an agreement for the discharge of a debt. But by agreement of parties a thing of very little or even nominal value may be a legal consideration for a contract Even a peppercorn may be sufficient. Accordingly it has been held that the payment of a part of the amount due, by a chattel of trifling value, or by a negotiable security, or on a day before the debt was payable, or at a different place, or upon withdrawal of a plea *339or upon settlement of a doubtful and disputed claim, constitutes a good consideration. In Sibree v. Tripp, 15 M. & W. 23, it is said that the court never inquires whether the consideration is reasonable. Indeed, in modern times there has been an inclination to doubt whether any other consideration than the mere agreement of compromise and its performance ought to have been held to be necessary. These doubts are alluded to in the case of Harriman v. Harriman, ubi supra. And in Cooper v. Parker, 14 C. B. 118, Baron Martin remarked that he would be ready to concur in such a judgment as tends to allow parties to contract for themselves what engagement they please; and the other judges concurred in the remark.
If the payment be made by a third person, it is a legal consideration. Welby v. Drake, 1 C. & P. 557. Gillett v. Whitmarsh, 8 Q. B. 966. And the same principle would apply to payment of a part of the satisfaction by a third person.
In the present case the claim was disputed, and half the payment was made by the naval officer; and the court are of opinion that the accord and satisfaction was valid.
The plaintiff further contends that if he was not entitled to this share of the penalty it would go to the government, and not to the defendant; and that therefore the defendant held the money as a public officer, and was not at liberty to claim any part of it as his own, or to make a compromise. But the U. S. St. of 1799, c. 22, § 91, which seems to be in force in respect to this matter, (see Ex parte Smith, U. S. District Court, 1866,) gives the moiety to the collector, naval officer and surveyor, unless some person is entitled to a share as informer. Thus the question of title to the money was exclusively between the plaintiff and these officers, and the government had no interest in it. It was a private matter, which might be settled legally by accord and satisfaction.
It is further contended that the relation of the parties to eacfi other was such that the arrangement ought not to be upheld. It is true that the plaintiff held an office by appointment of the defendant, from which he might be dismissed at the will of the defendant. But though this gave to the defendant a certain *340species of influence over the plaintiff, it did not render them incompetent to contract with each other. In the absence of fraud their contracts would be valid, and a compromise of the plaintiff’s claim is within this principle. Exceptions overruled.